DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be updated to include the application serial number or patent number of the parent application(s).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieberman (US 2,632,954).
Regarding claim 6, Lieberman discloses a system of disposing wastewater effluent over a natural landscape of a drain field (e.g. Fig. 1), the system comprising: one or more laterals (e.g. 28, Fig. 1) and a datum string line (e.g. 40, Fig. 1) configured for: a) providing the one or more laterals over a portion of the drain field, wherein the portion of the drain field comprises a forested area comprising a plurality of trees; b) providing the datum string line over a selected lateral of the one or more laterals, the datum string line extending from a first end of the selected lateral to a second end of the same lateral, wherein the selected lateral of the one or more laterals passes through the forested area, and wherein providing the datum string line further comprises attaching the datum string line from tree to tree to form a plurality of points of attachment of the datum string line as the selected lateral of the one or more laterals passes through the forested area; c) measuring a distance between the datum string line and the first end of the selected lateral which lies beneath the datum string line, and selecting an initial water pressure at the first end of the selected lateral; d) measuring a first distance between the datum string line and a first point position of a plurality of points on the selected lateral which lies beneath the datum string line; e) measuring a second distance between the datum string line and a second point position of the plurality of points on the selected lateral; f) calculating a difference between the first distance and the distance between the datum string line and the first end of the selected lateral which lies beneath the datum string line to determine a AD; g) calculating a discharge pressure at the first of the plurality of points based on the AD, calculating a required size of a first orifice to be added at the first point, and providing the first orifice at the first point; h) calculating a required size of a second orifice to be added and providing said second orifice at the second of the plurality of points based on a calculated discharge pressure at the second of the plurality of points; i) calculating a required size of one or more further orifices and providing the one or more further orifices at one or more further of the plurality of points based on a calculated discharge pressure at the one or more further of the plurality of points; j) repeating steps b) to i) for each additional lateral of the one or more laterals; k) insulating and/or covering the one or more laterals; and l) providing a wastewater effluent at periodic intervals to each of the one or more laterals from the first end to the second end, such that the wastewater effluent is evenly disposed over the drain field through the orifices along each of the laterals (e.g. Fig. 1, col. 1, lines 1-8). Examiner notes that only a lateral and a datum string line are positively recited. The remaining limitations are functionally recited as merely being “configured to” perform the steps. The lateral and datum string line of Lieberman are configured to perform all of the functionally recited limitations of the claim because of their similar structure to the claimed lateral and datum string line (i.e. the lateral being a conduit and the datum string line being a string line).
Regarding claims 7, 8 and 10-13, these claims only recite functional limitations. As explained above, the lateral and datum string line of Lieberman are configured to perform all of the functionally recited limitations of the claims because of their similar structure to the claimed lateral and datum string line. Examiner notes that Lieberman also discloses a string line level (e.g. 35, Fig. 1).
Regarding claim 9, Lieberman discloses a system of disposing wastewater effluent over a natural landscape of a drain field (e.g. Fig. 1), the system comprising: one or more laterals (e.g. 28, Fig. 1) and a datum string line (e.g. 40, Fig. 1) configured for: a) providing the one or more laterals over a portion of the drain field, wherein the portion of the drain field comprises a forested area comprising a plurality of trees; b) providing the datum string line over a selected lateral of the one or more laterals, the datum string line extending from a first end of the selected lateral to a second end of the same lateral, wherein the selected lateral of the one or more laterals passes through the forested area, and wherein providing the datum string line further comprises attaching the datum string line from tree to tree to form a plurality of points of attachment of the datum string line as the selected lateral of the one or more laterals passes through the forested area; c) measuring a distance between the datum string line and each of n consecutive points on the selected lateral which lies beneath the datum string line, wherein n is a positive integer and n=1 corresponds to a point at the first end of the selected lateral; d) calculating a difference between a measured distance between the datum string line and a point n on the selected lateral and a measured distance between the datum string line and a point n-1 on the selected lateral to determine a ΔD using a first formula: ΔD = D*-Di wherein Di represents the measured distance between the datum string line and the point n on the selected lateral, and D* represents the measured distance between the datum string line and the point n-1 on the selected lateral, and when n=1 then D* is the distance between the datum string line and the point at the first end of the selected lateral; e) calculating a discharge pressure at the point n, using a second formula: Pdischarge = Pint + ΔPe – ΔPfl where Pdischarge is the discharge pressure at the point n, Pint is an initial pressure at the point n-1 when n>1, wherein when n=1 then the initial pressure is a preselected water pressure at the first end of the selected lateral, ΔPe is a change in pressure due to elevation change expressed in ΔD feet of pressure, and ΔPfl is a pressure due to friction loss; f) calculating a required size of each one of a plurality of orifices to be added to the n consecutive points, where n>1, using a third formula: orifice size = √(discharge flow rate / (16.37 x 0.6 x (Pdischarge)0.5)) where discharge flow rate is a desired discharge flow rate at each one of the plurality of orifices, and providing one of said plurality of orifices to each of the n consecutive points, where n>1, on the selected lateral; and g) repeating steps b) to f) for each additional lateral of the one or more laterals; h) insulating and/or covering the one or more laterals; and i) providing a wastewater effluent to each of the one or more laterals at periodic intervals, such that the wastewater effluent is evenly disposed over the drain field through the orifices along each of the laterals (e.g. Fig. 1, col. 1, lines 1-8). Examiner notes that only a lateral and a datum string line are positively recited. The remaining limitations are functionally recited as merely being “configured to” perform the steps. The lateral and datum string line of Lieberman are configured to perform all of the functionally recited limitations of the claim because of their similar structure to the claimed lateral and datum string line (i.e. the lateral being a conduit and the datum string line being a string line).
Regarding claims 14-17, these claims only recite functional limitations. As explained above, the lateral and datum string line of Lieberman are configured to perform all of the functionally recited limitations of the claims because of their similar structure to the claimed lateral and datum string line. Examiner notes that Lieberman also discloses a string line level (e.g. 35, Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678